DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendment filed 1/19/22 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 5, 6, 8, 12, and 14 have been amended. Claims 1-14 remain pending in the application including claims 10-11 which are withdrawn from consideration.
Claim Objections
Based on the amendments to the claims the claim objection raised in the non-final office action mailed 10/19/21 (hereinafter “Office Action”) is withdrawn. 
Claim Rejections - 35 USC § 112
Based on the amendments to the claims the 112 rejections raised in the Office Action are withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-9 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-9 are drawn to a system for diagnosing skin lesions of a user, which is within the four statutory categories (i.e., machine). Claims 12-14 are drawn to a system for managing 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
1. A computer system for diagnosing skin lesions of a user, comprising: 
a processor; and 
a memory communicatively coupled to the processor comprising computer- readable instructions that when executed by the processor cause the computer system to: 
i. acquire via the processor information about a profile of the user; 
ii. acquire at least one user lesion image; 
iii. apply via the processor one or more deep learning techniques on the acquired image to identify a correlated known lesion type; 
iv. present the user via the processor a first question about the lesion; 
v. acquire via the processor the user's response to said first question; 
process via the processor the user's response, user lesion image and information about the user profile and if a diagnostic cannot be made, decide whether to formulate another question to the user or request an additional image of the lesion; 
vii. repeat steps ii to vi until a diagnostic can be made; and 
viii. present the diagnostic to the user via the processor.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because identifying a correlated known legion type from an image, processing a user’s response to a question, the user lesion image, and user profile if a diagnostic cannot be made, decide to formulate another question to the user or request an additional image of the lesion, and repeating until a diagnostic can be made is an observation/evaluation/judgment/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. a processor and memory coupled to the processor, mobile computing device, and digital camera). Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 12 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 12 is that Claim 12 recites a system that analyzes a skin lesion using an image and a patient response and informing a user if the skin lesion is related to an administered drug, whereas Claim 1 recites a system that analyzes a skin lesion using an image, user profile and a patient response and presenting a user with a diagnostic of the lesion (which could be that it is related to an administered drug). 
claims 2-9, 13, and 14 include other limitations for example claims 2 recites further details as to how questions are formulated and processed using natural language processing, claims 3-8 recites that further details about the patient are gathered from external sources, claims 9 and 13 recite that a treatment is recommend in addition to a diagnosis, claim 14 recites a specific drug that the lesion is determined to be related to; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 12.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, claims 1-9 and 12-14 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. A computer system for diagnosing skin lesions of a user, comprising: 
a processor (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
a memory communicatively coupled to the processor comprising computer- readable instructions that when executed by the processor cause the computer system to (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
i. acquire via the processor information about a profile of the user (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
ii. acquire at least one user lesion image (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
iii. apply via the processor one or more deep learning techniques on the acquired image to identify a correlated known lesion type (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
iv. present the user via the processor a first question about the lesion (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
v. acquire via the processor the user's response to said first question (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
vi. process via the processor the user's response, user lesion image and information about the user profile and if a diagnostic cannot be made, decide whether to formulate another question to the user or request an additional image of the lesion; 
vii. repeat steps ii to vi until a diagnostic can be made (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
viii. present the diagnostic to the user via the processor (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (general linking use to field of use - see MPEP 2106.05(h)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of identifying a correlated known legion type from an image, processing a user’s response to a question, the user lesion image, and user profile if a diagnostic cannot be made, decide to formulate another question to the user or request an additional image of the lesion, and repeating until a diagnostic can be made by utilizing a general purpose a processor and memory coupled to the processor, mobile computing device, and digital camera;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see pp. 11-14 & 37-39 of Applicant’s 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving information about the user profile, lesion image, user response to questions, and data output by outputting questions to the user and a diagnostic; further claims 2, 3-8 which merely add the additional elements of where the information is received/received from e.g., on a mobile device via a camera and from external sources/ultrasound, etc– see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “present the diagnostic to the user via the processor”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
claims 1-9 and 12-14 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (a processor and memory coupled to the processor, mobile computing device, and digital camera) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see pp. 11-14 & 37-39 of Applicant’s originally filed specification) – e.g., Applicant’s specification p. 11 ¶ 6 discloses that diagnosis process may be performed “on any user device or terminal (computer, mobile phone, tablet etc.)” which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving information about the user profile, lesion image, user response to questions, and data output by outputting questions to the user and a diagnostic; further claims 2, 3-8 which merely add the additional elements of where the information is received/received from e.g., on a mobile device via a camera and from external sources/ultrasound, etc– see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “present the diagnostic to the user via the processor”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a general purpose processor and memory coupled to the processor, mobile computing device, and digital camera; 
The dependent claims 2-9, 13, and 14 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2 recites further details as to how questions are formulated and processed using natural language processing, claims 3-8 recites that further details about the patient are gathered from external sources, claims 9 and 13 recite that a treatment is recommend in addition to a diagnosis, claim 14 recites a specific drug that the lesion is determined to be related to; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received information about the user profile, the image, and question response) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Therefore claims 1-9 and 12-14 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0008838 to Guyon et al (hereinafter “Guyon”) in view of US 2020/0051238 to El Harouni et al (hereinafter “El Harouni”).
Regarding claim 1, Guyon discloses a computer system for diagnosing skin lesions of a user ([0060]), comprising: 
a processor; and a memory communicatively coupled to the processor comprising computer- readable instructions that when executed by the processor cause the computer system to ([0012] discloses that the system includes a processor and memory, [0030] further discloses that the processor performs the steps of the disclosure Guyon): 
i. acquire via the processor information about a profile of the user profile ([0060] discloses that the system acquires registration information as further described in [0116]; further [0024] discloses utilizing information in a personal profile including acquiring the information); 
ii. acquire at least one user lesion image ([0060] discloses acquiring a lesion image utilizing a smart phone); 
iii. apply via the processor one or more machine learning techniques on the acquired image to identify a correlated known lesion type ([0030] discloses utilizing machine learning techniques, for example neural networks as disclosed in [0125], on the acquired image and to identify if the lesion is skin cancer, interpreted as a known lesion type. See also [0058] & [0125]); 
iv. present the user via the processor a first question about the lesion ([0060] discloses presenting at least one question to the user to provide information about the lesion, e.g., dimensional information); 
v. acquire via the processor the user's response to said first question ([0064] discloses that the answers to the question are received by the image analysis server); 
vi. process via the processor the user's response, user lesion image and information about the user profile ([0060] discloses that the image received is processed; [0061] discloses that the user’s identifying information, e.g., location, user name/number, geographic location, etc, interpreted as information about the user profile information, and answers to questions are sent to the processing server to assist in diagnosing the lesion. See also [0141]) and if a diagnostic cannot be made, decide whether to formulate another question to the user or request an additional image of the lesion ([0032] discloses that the user may be asked to answer addition questions or to submit additional image; [0062] discloses an example of making the determination to ask the user for an additional photograph because the initial was not sufficient); 
vii. repeat steps ii to vi until a diagnostic can be made ([0032] discloses that the system requests that the user provide additional information until it can proceed. See also [0062]); and 
([0059]-[0060] disclose presenting to the user the resulting diagnosis of the image/data analysis, e.g., you have a high risk of melanoma. See also [0019].).

Guyon does not specifically disclose that the one or more machine learning techniques is a deep learning technique.

El Harouni teaches that it was old and well known in the art of medical image analysis before the effective filing date of the claimed invention, for the one or more machine learning techniques is a deep learning technique ([0021] teaches that using convolution neural networks, a type of deep learning, for image analysis).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the claimed invention to modify the system of providing a diagnosis through image analysis utilizing machine learning disclosed by Guyon to incorporate for the one or more machine learning techniques is a deep learning technique as taught by El Harouni in order to achieve great improvements in disease classification, e.g., see El Harouni [0021], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 2, depending on claim 1, Guyon further discloses wherein the system comprises a mobile computing device, wherein the mobile computing device comprises a digital camera configured to acquire the patient lesion image ([0059] discloses using a smart phone and digital camera to acquire the lesion images), and wherein the mobile computing device is further ([0064]-[0065] disclose that the mobile phone includes an application for the user to upload their data to the processing server).

Regarding claim 9, depending on claim 1, Guyon further discloses wherein the system recommends a treatment along with the diagnosis ([0019] and [0034] disclose that the system presents to the user that the user should see a specific physician for treatment of the diagnosed lesion, going to see a physician for treatment is interpreted as a recommended treatment).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guyon in view of El Harouni and further in view of US 2017/0235895 to Cox.
Regarding claim 3, depending on claim 1, Guyon discloses outputting questions and receiving and processing responses as discussed above in claim 1, however, Guyon does not specifically disclose wherein the questions are formulated and the responses processed by a natural language processing component [NLPC].
Cox teaches that it was old and well known in the art of processing medical data, before the effective filing date of the claimed invention, for questions to be formulated and responses processed by a natural language processing component  ([0248] teaches utilizing NLP to determine which questions to present to the user based on applicability; [0266] teaches processing answers to questions using NLP) to determine which questions apply to the patient and to determine the accuracy to the answers. See Cox [0248] & [0269].
Therefore, it would have been obvious to one of ordinary skill in the art of processing medical data before the effective filing date of the claimed invention to modify the medical data processing system disclosed by the modified combination of Guyon/El Harouni to incorporate .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Guyon in view of El Harouni and further in view of US 2013/0158416 to Hatlestad et al (hereinafter “Hatlestad”).
Regarding claim 4, depending on claim 1, the modified combination of Guyon/El Harouni does not further disclose wherein additional information about the patient is gathered from external sources.
Hatlestad teaches that it was old and well known in the art of patient data determination systems, before the effective filing date of the claimed invention, to gather information about the patient from external sources ([0049] teaches receiving environmental information from an external source. See also [0104] & [0167].) to provide a more accurate view of the patient’s health. See Hatlestad [0041].
Therefore, it would have been obvious to one of ordinary skill in the art of patient data determination systems before the effective filing date of the claimed invention to modify the patient data determination system disclosed by the modified combination of Guyon/El Harouni to incorporate gathering information from external sources, e.g., environmental information, as taught by Hatlestad in order to provide a more accurate view of the patient’s health, e.g., see 

Regarding claim 5, depending on claim 4, the modified combination of Guyon/El Harouni/Hatlestad further discloses wherein emotional information about the patient is extracted from said external sources (Hatlestad [0049] teaches receiving emotional information from an external source. See also Hatlestad [0104] & [0167].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gathering emotional information from external resources as taught by Hatlestad with the system of the modified combination of Guyon/El Harouni for the same reasons discussed above in claim 4.

Regarding claim 6, depending on claim 4, the modified combination of Guyon/El Harouni/Hatlestad further discloses wherein environmental information about the patient is gathered from said external sources (Hatlestad [0049] teaches receiving environmental information from an external source. See also Hatlestad [0104] & [0167].) to provide a more accurate view of the patient’s health. See Hatlestad [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein environmental information about the patient is gathered from said external sources as taught by Hatlestad with the system of the modified combination of Guyon/El Harouni for the same reasons discussed above in claim 4.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Guyon in view of El Harouni and further in view of US 2017/0329929 to Fishman.
Regarding claim 7, depending on claim 1, the modified combination of Guyon/El Harouni does not further disclose wherein said system is further adapted to acquire additional information comprising measuring skin subcutaneous data.
Fishman teaches that it was old and well known in the art of computer aided dermatology diagnosis systems, before the effective filing date of the claimed invention, for the system to be adapted to acquire additional information comprising measuring skin subcutaneous data ([0040]&[0042] teaches receiving high frequency ultrasound imaging data which is a series of 2D slices which extend from the outer surface of the skin to one or more subcutaneous skin layers.) to differentiate the density of healthy cells from unhealthy cells. See Fishman [0041].
Therefore, it would have been obvious to one of ordinary skill in the art of computer aided dermatology diagnosis before the effective filing date of the claimed invention to modify the computer aided dermatology diagnosis system which utilizes a camera to take surface images of the skin lesions disclosed by the modified combination of Guyon/El Harouni to incorporate acquire additional information comprising measuring skin subcutaneous data as taught by Fishman in order to differentiate the density of healthy cells from unhealthy cells, e.g., see Fishman [0041], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 8, depending on 7, the modified combination of Guyon/El Harouni/ Fishman further discloses wherein said additional information is obtained by using ultrasound, (Fishman teaches in [0040]&[0042] obtaining the information utilizing ultrasound).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining the additional information by using ultrasound as taught by Fishman with the system of the modified combination of Guyon/El Harouni for the same reasons discussed above in claim 7.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guyon in view of El Harouni and further in view of US 2010/0042004 to Dhawan. 
Regarding claim 12, Guyon discloses computer system for diagnosing diseases or conditions from digital images of a patient (Abstract), comprising: 
a processor; and a memory communicatively coupled to the processor comprising computer- readable instructions that when executed by the processor cause the computer system to ([0012] discloses that the system includes a processor and memory, [0030] further discloses that the processor performs the steps of the disclosure Guyon): 
acquire via the processor at least one image of a suspected skin lesion ([0060] discloses acquiring a lesion image utilizing a smart phone, including a processor);; 
acquire via the processor at least one response from the patient, for a question generated by the system ([0064] discloses that the answers to the question generated by the system (see [0060]) are received by the image analysis server); 
analyze the at least one image using machine learning techniques ([0030] discloses utilizing machine learning techniques, for example neural networks as disclosed in [0125], on the acquired image and to identify if the lesion is skin cancer, interpreted as a known lesion type. See also [0058] & [0125]); 
analyze the at least one response using an inference engine applying a dermatological rule-based decision tree ([0061] answers to questions are sent to the processing server to assist in diagnosing the lesion; [0200] further discloses utilizing a feature extraction process, e.g., a trained classifier like SVM RF or other machine learning classifiers, interpreted as an inference engine applyin a rule based decision tree, to analyze the responses and aid in making a diagnosis. See generally [0203]-[0206].). 
Although Guyon discloses utilizing images of skin diseases with various diagnoses including drug reactions, see Guyon [0245], and processing them using machine learning, see Guyon [0030], Guyon does not specifically discloses managing dermatological side effects of a drug administered to a patient, wherein the machine learning techniques is deep learning techniques, and informing the user via the processor whether the skin lesion is related or not to the administered drug.
El Harouni teaches that it was old and well known in the art of medical image analysis before the effective filing date of the claimed invention, for the one or more machine learning techniques is a deep learning technique ([0021] teaches that using convolution neural networks, a type of deep learning, for image analysis).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the claimed invention to modify the system of providing a diagnosis through image analysis utilizing machine learning disclosed by Guyon to incorporate for the one or more machine learning techniques is a deep learning technique as taught by El Harouni in order to achieve great improvements in disease classification, e.g., see El 
Dhawan teaches that it was old and well known in the art of computer aided dermatology diagnosis systems, before the effective filing date of the claimed invention, to manage dermatological side effects of a drug administered to a patient and informing the user via the processor whether the skin lesion is related or not to the administered drug (Abstract & [0012] teaches the system can be used for monitoring/diagnosing skin lesions related to reactions to a drug) to monitor/diagnose skin lesions related to reactions to a drug. See Dhawan [0012].
Therefore, it would have been obvious to one of ordinary skill in the art of computer aided dermatology diagnosis before the effective filing date of the claimed invention to modify the computer aided dermatology diagnosis system disclosed by the modified combination of Guyon/El Harouni to incorporate to manage dermatological side effects of a drug administered to a patient and informing the user via the processor whether the skin lesion is related or not to the administered drug as taught by Dhawan in order to monitor/diagnose skin lesions related to reactions to a drug, e.g., see Dhawan [0012], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 13, depending on claim 12, the modified combination of Guyon/El Harouni/Dhawan further discloses wherein the system recommends an appropriate treatment if the skin lesion is identified to be related to the administered drug (Dhawan [0012] teaches diagnosing a skin lesion as being related to an administed drug; Guyon [0019] and [0034] disclose that the system presents to the user that the user should see a specific physician for treatment of the diagnosed lesion, going to see a physician for treatment is interpreted as a recommended treatment).
It would have been obvious to have modified the modified combination of Guyon/El Harouni in view of Dhawan for at least the same reasons as those discussed above in claim 12.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guyon in view of El Harouni and further in view of Dhawan and further in view of US 2015/0071923 to Wei et al (hereinafter “Wei”).
Regarding claim 14, depending on claim 12, the modified combination of Guyon/El Harouni/Dhawan does not disclose wherein the administered drug is Panitumumab.
Wei teaches that it was old and well known in the art of healthcare systems, before the effective filing date of the claimed invention, for the administered drug to be Panitumumab ([0477] teaches Panitumumab can cause skin lesions) to monitor/diagnose skin lesions related to reactions to a drug. See Dhawan [0012].
It would have been obvious to one of ordinary skill in the art of healthcare systems before the effective filing date of the claimed invention to include, in the skin lesion detection system for determining if a skin lesion is caused by a drug, for the drug to be Panitumumab since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Response to Arguments
Applicant's arguments directed toward the 101 rejection of the claims filed in the Response have been fully considered but they are not persuasive. See Response pp. 7-10.
Applicant on pp. 8-9 of the Response takes issue with the Examiner’s rejection of the claims under the two prong 101 analysis recited in MPEP 2106.04(a)(II)(A). Specifically, Applicant takes issue with how Examiner has broken out portions of the claim into portions reciting the abstract idea and portions that are additional elements and that in doing so the claim “language no longer corresponds to the scope of applicant’s invention as defined by applicant’s specification.” See Response p. 9. Examiner disagrees. In order to properly follow the two part Alice/Mayo test established by The Supreme Court, one must first establish if an abstract idea is recited in the claims. As identified above, the claims do recite an abstract idea. Then, proceeding onto prong two, a determination must be made as to if the additional elements of the claims integrate the recited abstract idea into a practical application.
As discussed above, the limitation “apply via the processor one or more machine learning techniques on the acquired image to identify a correlated known lesion type” is broken out into being part of the abstract idea (underlined) and as reciting additional elements (bolded). Identifying a correlated known lesion type from an acquired image is part of the abstract idea and is something that doctors can easily perform in their mind. In evaluating if the additional element “apply via the processor one or more machine learning techniques” incorporates the abstract idea into a practical application a number of considerations are evaluated. See 2106.04(d)(I). In this case, this additional element amounts to a generic recitation of a processor applying a machine learning model (i.e., the deep learning techniques) being “machine” learning models does not take the claim out of the above abstract idea category because such recitation merely amounts to, 
Applicant further states on p. 9 of the Response that “Deep learning is a very sophisticated branch of artificial intelligence and requires highly-trained people and specific expertise to carry it out. Hence, claim 1 is not directed toward a mental process or an abstract idea.” Examiner disagrees with Applicant’s conclusion. As stated above, the recitation of using a process to perform deep learning techniques is an additional element to the recited abstract idea. In considering the additional element, it amounts to nothing more than using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). While the field of Deep Learning can be very sophisticated the bare recitation of executing a deep learning model is not. Applicant is encouraged to amend the claims to flesh out what specific deep learning model is utilized and the specific steps the deep learning model takes to process a received image and identify a match. For all the reasons stated above, the mere recitation of a deep learning model is not indicative of incorporation of the abstract idea into a practical application. 
Applicant’s arguments directed toward the 101 rejection of claim 12 is not persuasive for at least the same reasons.


Applicant states on p. 11 of the Response in argument (1) that Guyon does not disclose “apply via the processor one or more deep learning techniques” as recited by the presently amended claims. As detailed above, it is the combination of Guyon in view of El Harouni that discloses “apply via the processor one or more deep learning techniques”. 
Applicant states on p. 11 of the Response in argument (2) that Guyon does not disclose 
"and if a diagnostic cannot be made, decide whether to formulate another question to the user or request an additional image":
Guyon discloses asking the user questions before the analysis is made and also to ask the user for better images prior to the image analysis. Guyon does not disclose the interactive process of the system attempting a diagnostic and if a diagnostic cannot be made, returning to the user to ask an additional question or another image. Guyon does not disclose or suggest returning to the user after the analysis and asking an additional question or requesting an additional image.
Examiner disagrees. Further, how can the methods of Guyon determine if additional images are required if some kind of image analysis/attempted diagnostic has not been performed? As discussed above [0032] discloses that the system may ask the user for additional information about the skin lesion in question including additional images. [0062] further discloses that reasoning for the additional imaging may be to help obtain the best possible image of the skin lesion or because a “garbage” image has been provided. Further, Examiner notes that this is a conditional limitation and satisfaction of the condition is not required by the system claim. Instead, it is only required that the system be capable of performing the conditional limitation, which the system of the combination of Guyon/El Harouni is for the reasons discussed above. Therefore Applicant’s argument is not persuasive.

"repeat steps ii to vi until a diagnostic can be made":
Guyon only discloses requesting an additional image prior to the image analysis, but once the analysis is done (once) Guyon never goes back to the user to ask another question or request another image.
Examiner disagrees. As discussed above, [0032] and [0062] of Guyon disclose that the user provides an initial image, e.g., satisfying step ii of the claims, and then the system may make the determination that another image is required, which is interpreted as meaning that a diagnostic cannot be made based on the initial image provided. [0062] even gives the example that a “garbage” image has been provided. Then the user provides another image, i.e., the system repeats at least step ii and then proceeds to make a diagnostic. As presently recited, the claim does not require that each and every step ii to vi be repeated until a diagnostic can be made. Further, Examiner notes that this is a conditional limitation because if a diagnostic is made by performing steps ii to vi then a diagnostic has already been made and this step is moot. Satisfaction of a condition is not required by system claims. Instead, systems are only required to be capable of performing the conditional limitation, which the system of the combination of Guyon/El Harouni is. As discussed above the combination of Guyon/El Harouni discloses steps ii to vi and [0116] discloses that multiple patients may access the system. Therefore the system is interpreted as being capable of performing the steps ii to vi multiple times, i.e., repeating them. For at least these reasons, Applicant’s argument is not persuasive.
Applicant states on p. 12 of the Response in argument (4) that Guyon does not disclose 
"present the diagnostic to the user":
Guyon only tests for one condition, melanoma. Hence in Guyon the system knows in advance what to look for. The claimed invention discloses diagnosing any lesion type; hence the system does not know in advance what to look for and has to identify what is seen at the image.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Presenting the diagnostic under a broadest reasonable interpretation encompasses diagnosing the presence of even one lesion type. Therefore this argument is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686